MORROW, Presiding Justice.
The offense is burglary; penalty assessed at confinement in the penitentiary for five years.
In addition to charging appellant with the offense of burglary in the present instance, the indictment alleges that on May 9, 1933, appellant was convicted in the district court of Johnson county of burglary in three cases; that the previous convictions are averred as a basis for a cumulative penalty.
The record is before the court without statement of facts or bills of exception. Appellant entered a plea .of guilty to the offense charged and waived a jury upon the trial of the case.
The motion for new trial presents no-matter justifying reversal or requiring discussion.
The judgment is affirmed.